C. A. 2d Cir. [Certiorari granted, 485 U. S. 1005.] Motion of respondents and amicus curiae, Republic of Liberia, for divided argument to permit Republic of Liberia to participate in oral argument as amicus curiae denied. Motions for leave to file briefs as amici curiae filed by the following are granted: Republic of Liberia, American Institute of Marine Underwriters, American Institute of Merchant Shipping et al., Maritime Law Association, International Human Rights Law Group, and International Association of Independent Tanker Owners.